Exhibit 10.1


CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (this "Agreement") is made and entered into
this ____ day of October 2014, by and among Gold Crest Mines, Inc., a Nevada
corporation (hereinafter referred to as the "Company") and certain selling
shareholders of common stock of Amazing Energy, Inc., a Nevada corporation,
(hereinafter collectively referred to as the "AEI Shareholders"), on the
following terms:


Premises


A.               AEI Shareholders have engaged in preliminary discussions with
the Company regarding the purchase of the shares of the Company's restricted
common stock, par value $0.001 per share (the "Common Stock").


B.               The Company is interested in exchanging shares of its common
stock for 12,829,000 shares of common stock of Amazing Energy, Inc., a Nevada
corporation ("AEI") which will constitute approximately 58.44% of the total
outstanding shares of AEI currently outstanding and to be outstanding in the
future.


C.               The Company and AEI Shareholders want to set forth their
understanding as to the terms and conditions of the purchase by AEI Shareholders
of the Company's shares of Common Stock.


Agreement


BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:


ARTICLE I
PURCHASE OF COMMON STOCK


1.01            Purchase and Sale of Common Stock.   AEI Shareholders agree to
purchase from the Company and the Company agrees to sell to AEI Shareholders,
384,848,504 shares of the Company's Common Stock and 79,755 shares of the
Company's Series A Convertible Preferred Stock in consideration of AEI
Shareholders transferring all right, title and interest in and to 12,829,000
shares of common stock of AEI.   Each Series A Convertible Preferred Share is
convertible into 10,000 restricted shares of the Company's Common Stock.


1.02            Closings.


a)
The final closing (the "Closing"), will take place at the law office of Conrad
Lysiak as shall be determined by the AEI Shareholders and the Company but in no
event later than November 15, 2014 with a preliminary closing consisting of an
exchange of controlling shares taking place on or about October 9, 2014.



b)
At the preliminary closing:



1

--------------------------------------------------------------------------------




i)
The Company shall deliver to the AEI Shareholders certificates for 384,848,504
shares of the Company's Common Stock and 79,755 shares of the Company's Series A
Convertible Preferred Stock in consideration of AEI Shareholders transferring
all right, title and interest in and to 12,829,000 shares of common stock of
AEI.   Each Series A Convertible Preferred Share is convertible into 10,000
restricted shares of the Company's Common Stock.



ii)
The AEI Shareholders shall deliver to the Company certificates for 12,829,000
restricted shares of AEI's common stock, duly endorses with Medallion
Guaranties, which represent 58.44% of the total outstanding shares of common
stock, total shares of common stock to be issued upon the forced conversion of
all AEI preferred shares to shares of AEI common stock, and, all anticipated
future issuances of shares of AEI common stock, the total number of shares
outstanding and to be outstanding, not to be more than 21,953,308 shares of AEI
common stock.



iii)
At and at any time after the Closing, the parties shall duly execute,
acknowledge, and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.



iv)
All representations, covenants and warranties of the Company and AEI
Shareholders contained in this Agreement shall be true and correct on and as of
the closing date with the same effect as though the same had been made on and as
of such date.



c)
At the Closing:



v)
The parties will deliver all Company corporate records and AEI corporate records
to the Secretary of the Company and this Agreement will terminate.





ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES


As an inducement for each party to execute this Agreement, each party represents
to the other parties as follows:


2.01            Private Offering.    The offer, sale, and exchange of the shares
of Common Stock have not been and will not be registered with the Securities and
Exchange Commission (the "Commission").  The shares of Common Stock shall be
offered for sale and sold pursuant to the exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed "restricted securities" limiting the shares
ability to be resold.


2.02            Approval of Agreement.       Each party has full corporate
power, authority, and legal right and has taken, or will take, all action
required by law, its articles of incorporation, bylaws, and otherwise to execute
and deliver this Agreement and to consummate the transactions herein
contemplated including the exchange of the shares of common stock referred to
herein.
2

--------------------------------------------------------------------------------




2.03            Legal Right.  The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, indenture, mortgage or other agreement
or instrument to which the parties are parties thereto or by which it is bound
by any order, rule or regulation directed to the parties or their affiliates by
any court or governmental agency or body having jurisdiction over them; and no
other consent, approval, authorization or action is required for the
consummation of the transactions herein contemplated other than such as have
been obtained.


2.04            Validly Issued.   The Common Stock, when issued by the Company,
will be duly authorized, validly issued, fully paid for, and non-assessable. 
The shares of common stock of AEI have been duly authorized, validly issued,
fully paid for, and are non-assessable.


2.05            Informed Decision.  The AEI Shareholders have had an opportunity
to consult with theirs independent legal, tax and financial advisors, and
together with such advisors, have evaluated the transactions contemplated in
this Agreement and have independently determined to agree to the terms and
conditions of this Agreement.  No representation is being or has been made by
the Company regarding the tax, financial, legal or other effects to the AEI
Shareholders regarding the transactions contemplated in this Agreement.  The AEI
Shareholders are familiar with and understand the business and financial
condition, operations and prospects of the Company and AEI Shareholder and are
sufficiently informed and sophisticated enough to make a decision regarding the
transactions contemplated by this Agreement.  The AEI Shareholders have reviewed
the Company's filings made with the Securities and Exchange Commission that
appear on the SEC website at www.sec.gov.


2.06            Purchasing Entirely for Own Account.   The shares to be acquired
by the AEI Shareholders will be acquired for investment for the AEI
Shareholders' own accounts, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the AEI Shareholders have no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The AEI Shareholders do not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Company shares of Common Stock.


2.07            Disclosure of Information. The AEI Shareholders have had an
opportunity to discuss the Company's business, management, financial affairs and
the terms and conditions of the sale of the shares of Common Stock with the
Company's management and has had an opportunity to review the Company's
records.  The AEI Shareholders are aware, through its due diligence review of
the Company that the exchange value for the shares of Common Stock bear no
relationship to assets, book value or other established criteria of determining
value.


2.08            Accredited Investor. Each of the AEI Shareholders is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.


2.09            Investment Experience.  Each AEI Shareholder has invested in
securities of companies with size and structure similar to the Company's and
each AEI Shareholder acknowledges he is able to fend for himself, can bear the
economic risk of its investment and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of the investment in the shares of Common Stock and in the proposed
ongoing operations.  Further, each AEI Shareholder acknowledges that the future
success of the Company will depend on new management and not on the current
management of the Company.


3

--------------------------------------------------------------------------------




2.10            Purchase of Shares of Common Stock.  The Company and AEI
Shareholders agree and understand that the consummation of this Agreement
including the sale of the exchange shares of common stock as contemplated
hereby, constitutes the offer and sale of securities under the Securities Act
and applicable state statutes.  The Company and AEI Shareholders agree such
transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes which depend,
among other items, on the circumstances under which such securities are
acquired.


(a)              AEI Shareholders acknowledge by signing of this Agreement they
each acknowledge the following representations and warranties:


(i)               That neither the SEC nor the securities commission of any
state or other federal agency has made any determination as to the merits of
acquiring the shares of Common Stock, and that this transaction involves certain
risks.


(ii)              They have received and read the Agreement and understand the
risks related to the consummation of the transactions herein contemplated.


(iii)             They have such knowledge and experience in business and
financial matters that he is capable of evaluating each business.


(iv)               They have been provided with copies of all materials and
information requested by them or their representatives, including any
information requested to verify any information furnished (to the extent such
information is available or can be obtained without unreasonable effort or
expense), and the parties have been provided the opportunity for direct
communication regarding the transactions contemplated hereby.


(v)                All information which they have provided to the Company or
their representatives concerning their suitability and intent to hold shares in
Common Stock following the transactions contemplated hereby is complete,
accurate, and correct.


(vi)               They have not offered or sold any securities of the Company
or interest in this Agreement and has no present intention of dividing the
shares of Common Stock to be received or the rights under this Agreement with
others or of reselling or otherwise disposing of any portion of such stock or
rights, either currently or after the passage of a fixed or determinable period
of time or on the occurrence or nonoccurrence of any predetermined event or
circumstance.


(vii)              They have understand that the shares of Common Stock has not
been registered, but is being acquired by reason of a specific exemption under
the Securities Act as well as under certain state statutes for transactions not
involving any public offering and that any disposition of the subject shares of
Common Stock may, under certain circumstances, be inconsistent with this
exemption and may make each AEI Shareholder an "underwriter," within the meaning
of the Securities Act.  It is understood that the definition of "underwriter"
focuses upon the concept of "distribution" and that any subsequent disposition
of the subject shares of Common Stock can only be effected in transactions which
are not considered distributions.  Generally, the term "distribution" is
considered synonymous with "public offering" or any other offer or sale
involving general solicitation or general advertising.  Under present law, in
determining whether a distribution occurs when


4

--------------------------------------------------------------------------------






securities are sold into the public market, under certain circumstances one must
consider the availability of public information regarding the issuer, a holding
period for the securities sufficient to assure that the persons desiring to sell
the securities without registration first bear the economic risk of their
investment, and a limitation on the number of securities which the stockholder
is permitted to sell and on the manner of sale, thereby reducing the potential
impact of the sale on the trading markets.  These criteria are set forth
specifically in rule 144 promulgated under the Securities Act.


(viii)            They acknowledge that the shares of Common Stock must be held
and may not be sold, transferred, or otherwise disposed of for value unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available.  The Company is not under any obligation to register
the shares of Common Stock under the Securities Act, except as set forth in this
Agreement.  The Company is not under any obligation to make rule 144 available,
except as may be expressly agreed to by it in writing in this Agreement, and in
the event rule 144 is not available, or some other disclosure exemption may be
required before AEI Shareholders can sell, transfer, or otherwise dispose of
such shares of Common Stock without registration under the Securities Act.  The
Company's registrar and transfer agent will maintain a stop transfer order
against the registration or transfer of the shares of Common Stock, and the
certificates representing the shares of Common  Stock will bear a legend in
substantially the following form so restricting the sale of such securities:


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.
 



(ix)               The Company may refuse to register further transfers or
resales of the shares of Common Stock in the absence of compliance with rule 144
unless the AEI Shareholders furnish the Company with a "no-action" or
interpretive letter from the SEC or an opinion of counsel reasonably acceptable
to the Company stating that the transfer is proper.  Further, unless such letter
or opinion states that the shares of Common Stock are free of any restrictions
under the Securities Act, the Company may refuse to transfer the securities to
any transferee who does not furnish in writing to the Company the same
representations and agree to the same conditions with respect to such shares of
Common Stock as set forth herein.  The Company may also refuse to transfer the
shares of Common Stock if any circumstances are present reasonably indicating
that the transferee's representations are not accurate.


(b)                In connection with the transaction contemplated by this
Agreement, the Company and AEI Shareholders shall each file, with the assistance
of the other and their respective legal counsel, such notices, applications,
reports, or other instruments as may be deemed by them to be necessary or
appropriate in an effort to document reliance on such exemptions, and the
appropriate


5

--------------------------------------------------------------------------------






regulatory authority in the states where AEI Shareholders reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.


(c)               In order to more fully document reliance on the exemptions as
provided herein, the Company and AEI Shareholders shall execute and deliver to
the other, at or prior to the closing, such further letters of representation,
acknowledgment, suitability, or the like as the Company or AEI




Shareholders and its counsel may reasonably request in connection with reliance
on exemptions from registration under such securities laws including but not
limited to an investment letter.


(d)               The Company and AEI Shareholders acknowledge that the basis
for relying on exemptions from registration or qualifications are factual,
depending on the conduct of the various parties, and that no legal opinion or
other assurance will be required or given to the effect that the transactions
contemplated hereby are in fact exempt from registration or qualification.


2.11            Compliance with Rule 144.


(a)               The Company will use its best efforts to at all times satisfy
the current public information requirements of rule 144 promulgated under the
Securities Act so that its shareholders can sell restricted securities that have
been held for one year or more or such other restricted period as required by
rule 144 as it is from time to time amended.  This covenant shall survive the
closing of this Agreement.


(b)               Upon being informed in writing by any person holding
restricted stock sold pursuant to this Agreement that such person intends to
sell any shares under rule 144 promulgated under the Securities Act (including
any rule adopted in substitution or replacement thereof), the Company will
certify in writing to such person that it is compliance with rule 144 current
public information requirement to enable such person to sell such person's
restricted stock under rule 144, as may be applicable under the circumstances.


(c)               If any certificate representing any such restricted stock is
presented to the Company's transfer agent for registration or transfer in
connection with any sales theretofore made under rule 144, provided such
certificate is duly endorsed for transfer by the appropriate person(s) or
accompanied by a separate stock power duly executed by the appropriate person(s)
in each case with reasonable assurances that such endorsements are genuine and
effective, and is accompanied by an opinion of counsel satisfactory to the
Company and its counsel that such transfer has complied with the requirements of
rule 144, as the case may be, the Company will promptly instruct its transfer
agent to register such transfer and to issue one or more new certificates
representing such shares to the transferee and, if appropriate under the
provisions of rule 144, as the case may be, free of any stop transfer order or
restrictive legend.


2.12            Lock-up/Leak-out.  All shares of common stock of GCMI received
upon the exchange of AEI shares will be subject to lock-up and may only be
resold as follows:


(a)
Each shareholder that received GCMI shares upon exchange of his AEI shares may 
  sell up to 15% of said total GCMI shares received by him after six (6) months
from the date of closing.

6

--------------------------------------------------------------------------------




(b)
Each shareholder may sell an additional 25% of said total GCMI shares received
by him (12) months from the date of closing.



(c)
The balance of 60% of the said total GCMI shares received by him may be sold
(18) months form the date of closing.



2.13            Public Statements.  Subject to their respective legal
obligations (including requirements of stock exchanges and other similar
regulatory bodies), the Company and AEI Shareholders shall consult with one
another, and use reasonable best efforts to agree upon the text of any press
release, before issuing any such press release or otherwise making public
statements with respect to the transactions and in making any filing with any
federal or state governmental or regulatory agency or with any securities
exchange with respect thereto.


2.14            No Representation Regarding Tax Treatment.  No representation or
warranty is being made by any party to any other regarding the treatment of this
transaction for federal or state income taxation.  Each party has relied
exclusively on its own legal, accounting, and other tax adviser regarding the
treatment of this transaction for federal and state income taxes and on no
representation, warranty, or assurance from any other party or such other
party's legal, accounting, or other adviser.


ARTICLE III
MISCELLANEOUS


3.01            Attorney's Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


3.02            Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  All
previous agreements between the parties, whether written or oral, have been
merged into this Agreement.  This Agreement completely expresses the agreement
of the parties relating to the subject matter hereof.


3.03            Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the closing and the
consummation of the transactions herein contemplated for a period of six months
from the closing, unless otherwise provided herein.


3.04            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


3.05            Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and such remedies may be enforced concurrently, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the closing, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance thereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


3.06            Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the Company and AEI Shareholders and their successors. 
Nothing expressed in this Agreement is intended to
7

--------------------------------------------------------------------------------






give any person other than the persons mentioned in the preceding sentence any
legal or equitable right, remedy or claim under this Agreement.


3.07            Severability.  Every provision of this Agreement is intended to
be severable.  If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder hereof.


3.08            Captions.  The captions or headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define, or limit the scope, extent, or intent of this
Agreement or any provisions hereof.


3.09            Applicable Law.  The Company and AEI Shareholders hereby agree
this Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the state of Nevada and all subject matter and in
persona jurisdiction shall be the state courts of Nevada and as such the Company
and AEI Shareholders irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the courts of the State of Nevada and of the United
States of America located in Nevada for any actions, suits or proceedings
arising out of or relating to this Agreement and the Company and AEI Shareholder
agree not to commence any action, suite or proceedings relating thereto except
in such courts.


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.


 
COMPANY
 
 
 
GOLD CREST MINING, INC.
 
 
 
 
 
 
BY:
TERRENCE J. DUNNE
 
 
Terrence J. Dunne, President
 
 
 
 
AEI SHAREHOLDERS
 
 
 
 
 
JED MIESNER
 
 
Jed Miesner, individually
 
 
 
 
 
 
 
JLM Strategic Investments, LP
 
 
 
 
 
 
 
By:
JED MIESNER
 
 
Jed Miesner, General Partner
 
 
 
 
Cornerstone Fidelity Capital, LLC
 
 
 
 
By:
JED MIESNER
 
 
Jed Miesner, Manager




8